Citation Nr: 9913502	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1995.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, denied service 
connection for PTSD.


FINDING OF FACT

The veteran has a clear diagnosis of PTSD related to claimed 
stressors during his military duties in Somalia.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  The Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  

These requirements are satisfied in this case by a PTSD 
diagnosis issued following the veteran's hospitalization at 
the VA Medical Center (VAMC) in Dayton, Ohio, from January 
through April 1997; the veteran's stressor statement of 
January 1997 and his testimony before the Board in August 
1998 relating primarily to service in Somalia; and by the 
reports of VA mental health professionals which appear to 
relate his PTSD to his military service generally.  


ORDER

The veteran having presented a well-grounded claim, the 
appeal is granted to this extent.


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF v. 
Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Although the veteran was hospitalized at the Dayton VAMC for 
several months, beginning in January 1997, for treatment of 
PTSD, the only material in the claims file documenting this 
admission is the discharge summary prepared in April 1997.  
VA is deemed to have constructive knowledge of any documents 
"within the Secretary's control," and any such documents 
relevant to the issue under consideration must be included in 
the record on appeal.  See Bell v. Derwinski, 2 Vet.App. 611, 
613 (1992) (per curiam); Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam).  Accordingly, the Board finds that 
remand to the RO is necessary to obtain the complete 
treatment records pertinent to this period of 
hospitalization, including nursing notes and other records.  
Since the veteran appears to have been receiving ongoing VA 
outpatient treatment for his PTSD, any records of such 
treatment prepared subsequent to the veteran's 
hospitalization should also be obtained.  

Additionally, the Board notes that the RO did not attempt to 
verify the stressors reported by the veteran in a January 
1997 statement, indicating in its February 1997 rating 
decision that while these incidents were stressful to the 
veteran, none of them was considered a stressor capable of 
being verified.  Service records indicate that he was in 
Somalia for a relatively short period of time, from December 
1992 through late January or early February 1993.  The nature 
of the incidents and military operations reported by the 
veteran, including the existence of open mass graves, 
situations encountered by food convoys, and duties and 
conditions encountered by "CI" teams in Baidoa and Bardarre 
(sic?), despite not being "combat-related" in a traditional 
sense, appear potentially capable of verification through 
operational reports.  In view of these circumstances, the 
Board finds that an attempt to verify the veteran's reported 
stressors should be made in this well-grounded claim.

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO should obtain the veteran's 
records of outpatient treatment for PTSD 
at VA medical facilities subsequent to 
January 1997, and all records, notes, 
tests, etc., associated with his 
hospitalization at the Dayton VAMC from 
January through April 1997 for treatment 
of PTSD. Any records obtained should be 
associated with the claims folder.

2.  The RO should forward copies of the 
veteran's January 1997 stressor statement 
and his August 1998 testimony before the 
Board, together with any portions of his 
service record which are associated with 
the claims file and a copy of this 
REMAND, to the United States Marine Corps 
Historical Center, Attn: Archives 
Section, Building 58, Washington Navy 
Yard, Washington, DC  20374-0580, and 
attempt to verify the veteran's claimed 
stressors related to service in Somalia.  
The Historical Center's review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents or 
operations described by the veteran, 
including the death from hostile fire of 
a member of the 1st Battalion/11th Marine 
Regiment, in December 1992 or January 
1993.  The Historical Center should also 
be requested to attempt to obtain the 
enlisted performance evaluation reports 
for the veteran for the period(s) of time 
relevant to his deployment to Somalia, to 
attempt to confirm his description of the 
duties he performed.  Any information 
obtained should be associated with the 
claims folder.

3.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record, 
and may undertake any additional 
development deemed advisable.  
Thereafter, if any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Following the above development and the issuance of a 
supplemental statement of the case, the appeal should be 
returned to the Board if in order.  The purpose of this 
REMAND is to provide fair process and obtain additional 
evidentiary development, and the Board does not intimate any 
opinion at this time as to the ultimate outcome of the case, 
either favorable or unfavorable, apart from its determination 
that the claim is well grounded.  No action is required of 
the veteran unless he is notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









